Citation Nr: 0942403	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  07-00 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for a brain tumor.

3.  Entitlement to service connection for a bilateral eye 
disability, to include as secondary to a brain tumor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Veteran served on active duty with the United States 
Marine Corps from June 1944 to August 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by 
the Waco, Texas, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA), which denied service 
connection for hearing loss, a brain tumor, and an eye 
disability.

The Veteran testified at an August 2009 hearing held at the 
RO before the undersigned Veterans Law Judge.  A transcript 
of that hearing has now been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The duty to assist includes assisting the Veteran 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the U.S. Court of 
Appeals for Veterans Claims has stated that this element 
establishes a low threshold and requires only that the 
evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Remand is required for the provision of VA examinations for 
hearing loss and a brain tumor.  The remaining issue is 
inextricably intertwined, and cannot be resolved before 
adjudication of the issue of service connection for a brain 
tumor.

With regard to hearing loss, medical evidence of record 
establishes the presence of a hearing loss disability for VA 
purposes.  Also, the Veteran has stated that he has had 
problems with his hearing since shortly after service.  He is 
competent to describe such an observable symptom, even as a 
layperson.  38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  The Veteran has also 
reported that during service he was exposed to excessive 
noise as a machine gunner.  While service records do not 
confirm that he was a machine gunner, they do establish that 
he participated in combat actions against the Japanese at 
Okinawa.  This is sufficient to demonstrate in-service 
acoustic trauma.  The evidence of record therefore clearly 
shows an in-service trauma, a current disability, and the 
possibility of a link between them.  Examination is required, 
and a medical opinion on causation must be obtained.

Similarly, examination is required in connection with the 
claim of service connection for a brain tumor and its 
residuals, to include an eye disability.  The Veteran reports 
that while in service, he was struck in the right eye during 
a fight or boxing match.  He did not seek treatment for any 
injury, but states he did have problems with his right eye 
from that time.  He was soon prescribed glasses, and on 
occasion, took a pill given him by a medical corpsman.  The 
Veteran's statements regarding an eye injury are considered 
credible, despite the lack of contemporaneous documentation 
in service treatment records.  Reportedly, this was an 
unsanctioned boxing match set up by the men in his unit for 
entertainment, and was not likely to have been reported.  
Further, the Veteran has stated that at the time, he merely 
experienced some pain, and did not require treatment.

Records from P Hospital in Dallas document 1979 surgery for a 
tumor behind the right eye.  Doctors stated that the most 
likely etiology of such was a hemangioma.  An examination is 
required to obtain a medical opinion regarding a potential 
nexus between the tumor and the in-service injury is 
required.

Service connection for an eye disability is claimed as 
secondary to the brain tumor.  These claims are therefore 
intertwined, and service connection for an eye disorder 
cannot be adjudicated until the question of service 
connection for a brain tumor is resolved.  That claim must be 
deferred pending the outcome of this remand.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
required.)

1. Schedule the Veteran for a VA audiology 
examination, with audiometry.  The claims 
folder must be reviewed in conjunction 
with the examination.  The examiner should 
be informed that in-service combat noise 
exposure is conceded.  The doctor should 
identify all other sources of noise 
exposure, and should render an opinion as 
to whether it is at least as likely as not 
that any currently diagnosed hearing loss 
disability is caused by in-service noise 
exposure.  A full and complete rationale 
for all opinions expressed is required.

2.  Schedule the Veteran for a VA 
examination by an examiner who is 
competent to render an opinion pertinent 
to brain tumors and residuals thereof.  
The claims folder must be reviewed in 
conjunction with the examination.  The 
examiner should render an opinion as to 
whether it is at least as likely as not 
that the claimed brain tumor is causally 
related to an in-service blow to the right 
eye or other event of service.  All 
current residuals of the tumor and surgery 
should be clearly identified.  A full and 
complete rationale for all opinions 
expressed is required.

3.  Review the claims file to ensure that 
all the foregoing development has been 
completed and arrange for any additional 
development indicated.  Then, readjudicate 
the claims on appeal.  If any benefit 
sought remains denied, issue a 
supplemental statement of the case and 
provide the Veteran and his representative 
an appropriate period of time to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  No action is required 
of the appellant unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



